Citation Nr: 0706570	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  03-24 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a skin condition.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to August 
1970.  He is a Vietnam Era veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that, in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in September 2003, 
the veteran indicated that he did not want a Board hearing.  
He subsequently submitted a second VA Form 9 in April 2004, 
wherein he indicated that he did not want a Board hearing.  
The RO scheduled the veteran for a travel board hearing to be 
held in June 2005.  The veteran submitted a May 2005 
statement explaining that he wished to withdraw his hearing 
request and noted that he has previously declined a Board 
hearing.  Thus, the Board finds that there is no hearing 
request pending at this time.  See 38 C.F.R. § 20.702(e) 
(2006).

The issues of entitlement to service connection for hepatitis 
C and post-traumatic stress disorder (PTSD) are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Competent evidence of a skin condition due to disease or 
injury in service is not of record.




CONCLUSION OF LAW

A skin condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the July 2002 and May 2005 letters sent to the 
veteran.  In the May 2005 letter, VA informed the veteran 
that in order to substantiate a claim for service connection, 
the evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service, which was usually shown by medical records or 
medical opinions.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Both letters stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  

Although this notice was issued following the initial 
adjudication of his claim, as will be discussed below, the 
Board finds that the claim for service connection must be 
denied.  Thus, any error as to the timeliness of notice with 
respect to the disability rating or effective date elements 
of the claim is moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has obtained the veteran's 
service medical records, private treatment records from March 
2001 to July 2001, VA outpatient treatment records dated June 
2002 to June 2003, and Social Security Administration (SSA) 
medical records.  

Although an examination or an opinion was not obtained in 
connection with the veteran's claim for service connection 
for a skin condition, the Board finds that VA was not under 
an obligation to provide an examination, as such is not 
necessary to make a decision on this claim.  Specifically, 
under the statute, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  

Here, the evidence does not indicate that the veteran has a 
skin condition that may be associated with his active 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by the veteran of a 
causal connection between the disability and service).  As in 
Wells, the veteran has not brought forth evidence suggestive 
of a causal connection between the claimed skin condition and 
service.  The RO informed the veteran that he would need 
medical evidence of a relationship between his claimed skin 
condition and service, and the veteran has not provided such 
evidence or indicated where such evidence may be found.  
Furthermore, unlike Wells, the veteran did not submit 
evidence of a current skin disability, although he was 
advised to submit or identify such evidence by the RO.

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.  However, unlike Charles, there 
is no competent evidence of a current disability, or 
persistent or recurrent symptoms of a disability.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  No further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Analysis 

The veteran asserts in his July 2002 personal statement that 
his current skin condition is attributable to service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).

Review of the evidentiary record reveals there is no 
competent medical evidence showing the veteran currently has 
a skin condition.  Service medical records reflect complaints 
of a skin rash.  The veteran was seen at sick call in May and 
June 1968 for hives.  He was given Benadryl, and etiology was 
noted as being unknown.  In March 1970, the veteran was seen 
at sick call for a rash on his scalp.  He was prescribed 
Selsun shampoo and requested to return in two weeks.  Prior 
to separation, the July 1970 examination noted the veteran's 
skin to be normal and the veteran indicated on his July 1970 
report of medical history that he never had or had at the 
present time, a skin disease.  Post service treatment records 
do not reflect any complaints, findings, or a history of a 
skin condition.

While there is evidence showing the veteran was treated for a 
skin condition in service, there is no medical evidence 
showing he has a current disability due to service.  Absent 
proof of the existence of the disability being claimed, there 
can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Therefore, 
the veteran's claim for service connection for a skin 
condition must be denied, as the evidence fails to establish 
he has the claimed disability.  

The Board does not doubt the sincerity of the veteran's 
beliefs that he has a skin condition.  However, although the 
veteran is competent to describe symptoms observable to a lay 
person, he is without the appropriate medical training and 
expertise to offer an opinion on a medical matter, to include 
the diagnosis of a specific disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

Although the report of a private medical examination 
conducted in June 2000 contains a notation that the veteran 
has a history of seborrheic dermatitis, there are no clinical 
findings regarding the skin noted in the report, and a 
diagnosis of seborrheic dermatitis was not listed among his 
current disabilities.  The Court has held a mere 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995). 

In this case, no probative competent medical evidence exists 
of a relationship between any current skin disability and any 
continuity of symptomatology asserted by the veteran.  See 
McManaway v. West, 13 Vet. App. 60, 66 (1999) (holding that, 
where there is assertion of continuity of symptomatology 
since service, medical evidence is required to establish "a 
nexus between the continuous symptomatology and the current 
claimed condition"), vacated on other grounds sub nom. 
McManaway v. Principi, 14 Vet. App. 275 (2001) (per curiam); 
Voerth v. West, 13 Vet. App. 117 (1999).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a skin condition, and the benefit-
of-the-doubt rule is not for application.  See Gilbert, 1 
Vet. App. at 55.


ORDER

Entitlement to service connection for a skin condition is 
denied.




REMAND

The veteran seeks service connection for post-traumatic 
stress disorder (PTSD).  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2006). 
See Cohen v. Brown, 10 Vet. App. 128 (1997).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b) (West 2002 & 
Supp. 2005), requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  Where a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The evidence on file indicates that the veteran was 
clinically diagnosed with PTSD in October 2002.  While the 
veteran has provided information regarding his claimed 
stressor, the RO has not attempted to verify it because the 
it was determined that the information provided by the 
veteran was too general to submit to the U. S. Army and Joint 
Services Record Research Center (JSRRC), formerly the U. S. 
Armed Services Center for Unit Records Research (CURR) for 
verification.  However, the Board finds that a claimed 
stressor is specific enough that it may be submitted to JSRRC 
for verification.

In his July 2002 stressor statement, the veteran indicated 
that between April 1968 and May 1969, he was stationed in 
Korea with the 8th Army Headquarters, 21st Direct Support 
Group.  The veteran explained that his military occupational 
specialty (MOS) was clerk typist, but he was also involved 
with security plans and operations.  He stated that he was 
present in Korea when the USS Pueblo was seized, and that he 
was sent to the Demilitarized Zone (DMZ) area on "deuce-and-
a-half trucks" to patrol, seek out, and engage enemy gorilla 
infiltrators who crossed the DMZ to South Korea.  
Significantly, he appears to be asserting that his 
participation in the patrol and the possibility of combat was 
the in-service stressor, and not that he ever directly 
engaged in combat while on a patrol.  

Based on the record, it does not appear that the RO requested 
the assistance of JSRRC in attempting to locate corroborative 
evidence of the veteran's claim that he participated at the 
time that the USS Pueblo was seized.  The Board believes this 
should be done.

If the JSRRC is able to corroborate the veteran's claimed in-
service stressor, the question next presented is whether such 
a stressor is clinically considered to be of sufficient 
severity to warrant a valid diagnosis of PTSD.  The 
descriptive definition of a stressor in the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition (1994) (DSM-IV) provides that a 
valid diagnosis of PTSD requires that a person has been 
exposed to a traumatic event in which both of the following 
were present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  If 
the veteran's claimed in-service stressor can be 
independently corroborated, it must be clinically evaluated 
in accordance with the provisions of DSM-IV.

The record does not indicate that the PTSD diagnosis was made 
on the basis of a verified history of the veteran's service 
stressor and, therefore, it was inadequate for rating 
purposes.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).  
Further psychiatric evaluation is necessary.

The Board notes that the claim for entitlement to service 
connection for hepatitis C must be held in abeyance, as it is 
inextricably intertwined with the claim for service 
connection for PTSD.  See Smith (Daniel) v. Gober, 236 F.3d 
1370, 1373 (Fed. Cir. 2001) (Where the facts underlying 
separate claims are "intimately connected," the interests of 
judicial economy and avoidance of piecemeal litigation 
require that the claims be adjudicated together); see also 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  In this regard, 
the Board notes evidence of record suggesting a past instance 
of intravenous drug use, and evidence suggesting that PTSD 
may have contributed to the veteran's history of drug use.  
Consequently, this claim cannot be adjudicated at the present 
time.

Thus, due process requires that this case be REMANDED for the 
following action:

1.  Allow the veteran to provide any 
additional details as to the reported in-
service stressful incidents, such as dates, 
places, unit of assignment at the time of the 
events, description of events, and if 
appropriate, names and any other identifying 
information concerning any of the individuals 
involved in the events.  The veteran is to be 
informed that this information is vitally 
necessary to obtain support of evidence of 
the stressful event or events and that 
failure to respond or provide an incomplete 
response may result in denial of the claim.

2.  Review the veteran's claims file and 
prepare a summary of all his claimed 
stressors.  The summary and all associated 
documents, to include the veteran's service 
personnel records and stressor statements, 
should be sent to the U. S. Army and Joint 
Services Record Research Center (JSRRC) 7798 
Cissna Road, Suite 101, Springfield, Virginia 
22150-3197.  JSRRC should be requested to 
provide any information that might 
corroborate the veteran's alleged in-service 
stressor(s) including, but not limited to, 
providing a copy of unit histories for the 
veteran's unit in Korea.

3.  Schedule the veteran for an examination 
to determine the diagnoses of all psychiatric 
disorders that are present.  Furnish the 
examiner with a complete and accurate account 
of the stressor or stressors that it has 
determined are established by the record, and 
the examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether in-service 
stressors caused the current psychiatric 
symptoms and whether the diagnostic criteria 
to support the diagnosis of PTSD have been 
satisfied.  The diagnosis should conform to 
the psychiatric nomenclature and diagnostic 
criteria contained in DSM- IV.  If the 
veteran is found to have PTSD, the examiner 
is requested to identify the diagnostic 
criteria, including the specific stressor or 
stressors supporting the diagnosis.  If the 
veteran is found to have a psychiatric 
diagnosis other than PTSD, the examiner is 
requested to render an opinion as to whether 
it is at least as likely as not that the 
veteran's diagnosed psychiatric illness is 
related to comments and findings noted in 
service medical records.  A complete 
rationale should be given for all opinions 
and conclusions expressed.  The claims file, 
including a copy of this REMAND, should be 
made available to the examiner before the 
examination, for proper review of the medical 
history.  The examination report is to 
reflect whether such a review of the claims 
file was made.

4.  The AMC is free to undertake any 
additional development deemed necessary.  
Once such development is completed, the AMC 
should readjudicate the claims for 
entitlement to service connection for PTSD 
and hepatitis C.  If the benefits remain 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case, and the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


